department of the treasury internal_revenue_service o f f ic e o f c h ief c o u n sel number release date index number washington d c date cc tege eoeg et1 mowens cor-105482-01 this is in reply to your letter dated date to the internal_revenue_service irs in which you raised questions regarding the social_security program specifically you asked whether participation in the social_security program is compulsory whether exemptions may be issued to an employee under sec_3101 or sec_3102 of the internal_revenue_code code and whether a person may collect social_security_benefits when eligible if the person stops paying into the social_security program the social_security program provides continuing income to a family when a worker dies becomes disabled or retires social_security_benefits are financed through taxes from employees employers and the self-employed if you work for an employer your employer withholds social_security and medicare taxes from your paycheck sends those taxes to the irs and reports your earnings to the social_security administration ssa on some pay stubs it is called fica which stands for federal_insurance_contributions_act the law that authorized payroll deductions for social_security fica_taxes consist of the old-age survivors and disability insurance social_security and the hospital insurance medicare taxes sec_3101 and sec_3111 of the code impose matching fica_taxes on employees and employers respectively equal to a percentage of wages paid with respect to employment sec_3102 imposes on an employer the duty to collect the employee’s share of fica by withholding the amount of the tax from the wages paid the irs administers the collection of these taxes the ssa administers the social_security program including the payment of benefits in general all payments of remuneration by an employer for services performed by an employee are subject_to fica_taxes unless the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment wages are generally defined under sec_3121 of the code as all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash with certain enumerated exclusions employment is cor-105482-01 generally defined under sec_3121 of the code as any service of whatever nature performed by an employee for the person employing him with certain enumerated exclusions see sec_15 of circular_e employer’s tax guide for information on these exclusions a copy of circular_e is enclosed questions regarding the social_security program including whether a person may collect social_security_benefits should be directed to ssa you can check ssa’s website at www ssa gov for answers to many questions concerning social_security the ssa has a toll-free number for information questions may also be addressed to ssa at social_security administration office of public inquirie sec_6401 security blvd room 4-c-5 annex baltimore md under the freedom_of_information_act we will make this letter available to the public after we delete names addresses and other identifying information we hope this general information on social_security_taxes is helpful to you if you have any further questions feel free to contact margaret a owens badge no of my staff at sincerely michael swim chief employment_tax branch office of the division counsel associate chief_counsel tax exempt government entities enclosure circular_e
